An error
DETAILED ACTION
	This is a non-final Office action in response to communications received on 05/19/2021.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 05/19/2021 are acknowledged.

Information Disclosure Statement
Information disclosure statement filed on 08/30/2021 is acknowledged. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0327616 A1 (hereinafter, "Ganu") in view of US 2014/0355579 A1 (hereinafter, "Viswanathan") in further view of US 2021/0120483 A1 (hereinafter, "Hodoshima").

The instant application is directed to a system and method of perform client optimized onboarding in a wireless network with an onboarding operation of a client device to an AP having the strongest RSSI from the new client device, with representative Fig. 3 being reproduced on the following page:

    PNG
    media_image1.png
    711
    460
    media_image1.png
    Greyscale

.
The primary reference of Ganu is directed to a method and system for management of associations between network devices, notably between at least a client device and an access point in wireless digital networks, and representative FIG. 1 and FIG. 3 are reproduced on the following page:

    PNG
    media_image2.png
    591
    430
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    390
    430
    media_image3.png
    Greyscale

The reference of Hodoshima is directed to a method and system for   communication between a client device, an access point management apparatus, and a program for selectively establishing a radio communication connection with the client, with representative FIG. 14 being reproduced below:

    PNG
    media_image4.png
    448
    655
    media_image4.png
    Greyscale


As to claim 1:
	Ganu discloses a few limitations of claim 1, as follows:

1. A gateway device for client optimized onboarding in a wireless network, the wireless network configured to communicatively interconnect the gateway device, one or more wireless extenders, and one or more client devices, the gateway device comprising: 
a network controller (Ganu, Fig. 1, element 140 (sub-element: processor), and Ganu, paragraph [0023] disclosing that a network device includes hardware logic such as a processor (i.e., a controller)); 
a non-transitory memory storing a program (Ganu, Fig. 1, element 140 (sub-element: memory heirarchy), and Ganu, paragraph [0023] disclosing that a network device includes a non-transitory computer readable storage memory); and 
a communication interface configured to establish communication connections with the one or more client devices and the one or more wireless extenders via the wireless network (Ganu, paragraph [0023] discloses that a network device includes a communication interface such as a radio to connect to other devices), 
the network controller is configured to execute the program to: 
determine a first received signal strength indicator (RSSI) of a new client device (Ganu, Fig. 1, and paragraph [0036] depict/disclose that in a non-limiting example, an aggregating device (i.e., gateway device) is a device that hosts a report process (e.g., process 190), with one of the APs 100a-100c capable of hosting the report process, in other words, in one example, AP 100a may act as a gateway AP, while Ganu, Fig. 1 and Ganu, paragraph [0033] depict/disclose that an AP (e.g., AP 100a, acting as a gateway device) measures the signal strength (i.e., a first RSSI) of a message from a client device (e.g., client 180a); see also Ganu, Fig. 3 that depicts a table of signal strengths (e.g., element 230) that houses entries for every AP that reports a signal strength for a particular client MAC Id, with an inference that such APs include the gateway AP); 
receive a second RSSI of the new client device from each of the one or more wireless extenders (Ganu, Fig. 1, and Ganu, paragraph [0038] depict/disclose that multiple APs detect signaling from the same client device, e.g., controller 140 receiving a client report that includes signal strength (i.e., a second RSSI) from AP 100b, while Ganu, paragraph [0021] discloses that in a non-limiting example, an AP (e.g., AP 100b) is device (e.g., a cellular phone) that acts as a hot spot (i.e., a wireless extender)); 
determine a strongest RSSI among the determined first RSSI and the received second RSSI from each of the one or more wireless extenders (Ganu, paragraph [0042] discloses that in a non-limiting example, for a given client device, the AP which reported the strongest signal strength (e.g., SNR and/or RSSI) from that client device (i.e., strongest among first and/or second RSSI) is determined).

Ganu does not directly disclose the following limitations of claim 1, as follows:
receive an onboarding request with respect to any one of the gateway device and the one or more wireless extenders.
However, Viswanathan, in the same field of endeavor as Ganu, discloses the following limitation of claim 1, as follows:
receive an onboarding request with respect to any one of the gateway device and the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (and on the client device) such that the AP provides configuration information for provisioning a client device, in other words, onboarding request is received by the AP).
Viswanathan is combinable with Ganu because both belong to the same field of endeavor of providing means of enhancing the onboarding or provisioning of client devices in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of performing client optimized onboarding in a wireless network by connecting a client device to an AP having the strongest RSSI from the client device as disclosed by Ganu to include the method for initiating the onboarding process by using a particular push-button mode as disclosed by Viswanathan in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

Neither Ganu nor Viswanathan discloses the following limitation of claim 1, as follows:
send a command to proceed with an onboarding operation of the new client device to any one of the gateway device and the one or more wireless extenders having the strongest RSSI from the new client device.
However, Hodoshima, in the same field of endeavor as Ganu and Viswanathan, discloses the remaining limitation of claim 1, as follows:
send a command to proceed with an onboarding operation of the new client device to any one of the gateway device and the one or more wireless extenders having the strongest RSSI from the new client device (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), while Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity (a non-limiting example of which is RSSI, see, Hodoshima, paragraph [0043] that discloses that an intensity of the radio wave signal received from a client is measured through RSSI)).  
Hodoshima is combinable with Ganu and Viswanathan because all three belong to the same field of endeavor of providing means of enhancing the onboarding or provisioning of client devices in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of connecting a client device to an AP having the strongest RSSI from the client device as disclosed by Ganu and to modify the method for initiating the onboarding process by using a particular push-button mode as disclosed by Viswanathan to include the method for proceeding with (i.e., completing) the onboarding operation upon the selection of a particular access point to setup a connection for the client device as disclosed by Hodoshima in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 2:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 1. Ganu further discloses the remaining limitations of claim 2, as follows:

2. The gateway device of claim 1, wherein the network controller determines the RSSI of the new client device based on a probe request received from the new client device (Ganu, paragraph [0033] further discloses that an AP measures the RSSI signal strength of a received message from a client device upon receiving a “PROBE REQUEST” message from a client device).  


As to claim 3:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 1. Viswanathan further discloses the remaining limitations of claim 3, as follows:

3. The gateway device of claim 1, wherein the network controller receives the onboarding request based on pressing of a button on any one of the gateway device and the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP to initiate the onboarding request).  
Regarding claim 3, the same motivation to combine Viswanathan with Ganu and Hodoshima utilized in claim 1 is equally applicable in the instant claim.


As to claim 4:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 3. Viswanathan further discloses the remaining limitations of claim 4, as follows:

4. The gateway device according to claim 3, 
wherein the button is a wireless protected setup (WPS) button (Viswanathan, paragraph [0007] discloses that a push-button mode is an approach defined by WPS for onboarding, i.e., the button is a WPS button) and 
the onboarding request is a request for a wireless protected setup (WPS) operation (Viswanathan, paragraph [0007] discloses that the push-button method to initiate onboarding is for configuration of a wireless device by using the WPS standard).
Regarding claim 4, the same motivation to combine Viswanathan with Ganu and Hodoshima utilized in claim 1 is equally applicable in the instant claim.

As to claim 5:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 1. Viswanathan and Hodoshima further disclose the remaining limitations of claim 5, as follows:
5. The gateway device according to claim 1, 
wherein the network controller receives the onboarding request from a first wireless extender among the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (e.g., a first AP or wireless extender) to initiate the onboarding request).
Viswanathan does not disclose the remaining limitations of claim 5, as follows:
the network controller sends the command to proceed with the onboarding operation with a second wireless extender among the one or more wireless extenders, 
wherein the second wireless extender is determined by the network controller to have the strongest RSSI from the new client device.  
However, Hodoshima, in the same field of endeavor as Viswanathan and Ganu, discloses the remaining limitations of claim 5, as follows:
the network controller sends the command to proceed with the onboarding operation with a second wireless extender among the one or more wireless extenders (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), i.e., to a second wireless extender or AP), 
wherein the second wireless extender is determined by the network controller to have the strongest RSSI from the new client device (Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and this disclosure supports an inference that the particular AP selected in the previous limitation is in a general case different from the first AP through which the onboarding request was received).  
Regarding claim 5, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 1 is equally applicable in the instant claim.

As to claim 6:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 5. Hodoshima further discloses the remaining limitations of claim 6, as follows:

6. The gateway device according to claim 5, wherein the network controller executes the program to further: transmit a command to prevent the onboarding operation to the gateway device and the first wireless extender not determined to have the strongest RSSI from the client device (Hodoshima, Fig. 15, steps S407, S408 and S409 depict that in case of multiple APs to choose from (i.e., to select a particular AP from multiple APs to provide the best connection to a client device) the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and that a “probe response instruction” is sent only to the particular AP.  This supports an inference that the absence of the “probe response instruction” within a particular period of time serves as a negative limitation that prevents the non-selected APs (i.e., APs other than the particular one selected) are prevented from the onboarding operation with the client device).
Regarding claim 6, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 1 is equally applicable in the instant claim.


As to claim 7:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 1. Ganu, Viswanathan, and Hodoshima further disclose the remaining limitations of claim 7, as follows:

7. The gateway device according to claim 1, 
wherein the network controller receives the onboarding request from any one of the one or more wireless extenders or the gateway device (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (e.g., a first wireless extender, or a second extender, or a third (in case multiple APs are available) to initiate the onboarding request). 
Viswanathan does not disclose the remaining limitations of claim 7, as follows:
the network controller sends the command to proceed with the onboarding operation with the gateway device, 
wherein the gateway device is determined by the network controller to have the strongest RSSI from the new client device.  
However, Hodoshima, in the same field of endeavor as Viswanathan and Ganu, discloses a few of the remaining limitations of claim 7, as follows:
the network controller sends the command to proceed with the onboarding operation (with the gateway device) (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), i.e., to a particularly selected AP), 
wherein the gateway device is determined by the network controller to have the strongest RSSI from the new client device (Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and this disclosure supports an inference that the particular AP selected in the previous limitation is in a general case different from the first AP through which the onboarding request was received).  
	Hodoshima does not disclose one aspect of a limitation of claim 7, as follows:
(the network controller sends the command to proceed with the onboarding operation) with the gateway device.
However, Ganu, in the same field of endeavor as Viswanathan and Hodoshima, discloses the remaining limitation of claim 7, as follows:
(the network controller sends the command to proceed with the onboarding operation) with the gateway device (Ganu, paragraph [0007] discloses that in a non-limiting example, an aggregating device (i.e., a gateway device) is a designated AP, in other words, the gateway device may be the particular AP that is selected as part of this limitation as disclosed by Hodishima).
Regarding claim 7, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 1 is equally applicable in the instant claim.


As to claim 8:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 7. Hodoshima further discloses the remaining limitations of claim 8, as follows:

8. The gateway device according to claim 7, wherein the network controller executes the program to: 
transmit a command to prevent the onboarding operation to the one or more wireless extenders not determined to have the strongest RSSI from the client device (Hodoshima, Fig. 15, steps S407, S408 and S409 depict that 
in case of multiple APs to choose from (i.e., to select a particular AP from multiple APs to provide the best connection to a client device) the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and that a “probe response instruction” is sent only to the particular AP.  This supports an inference that the absence of the “probe response instruction” within a particular period of time serves as a negative limitation that prevents the non-selected APs (i.e., APs other than the particular one selected) are prevented from the onboarding operation with the client device).
Regarding claim 8, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 1 is equally applicable in the instant claim.


As to claim 9:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 1. Ganu,and Viswanathan further disclose the remaining limitations of claim 9, as follows:

9. The gateway device according to claim 1, wherein the network controller executes the program to: 
determine a third received signal strength indicator (RSSI) of the new client device (Ganu, paragraph [0034] discloses that APs send a client report (that includes the signal strength or RSSI of the received signal from a client device) to an aggregating device (i.e., gateway device) periodically, such as every predetermined period of time, in other words, new RSSI measurement (i.e., a third RSSI) is received periodically), 
receive a fourth RSSI of the new client device from each of the one or more wireless extenders (Ganu, paragraph [0034] discloses that APs send a client report (that includes the signal strength or RSSI of the received signal from a client device) to an aggregating device (i.e., gateway device) periodically, such as every predetermined period of time, in other words, yet another new RSSI measurement (i.e., a fourth RSSI may be received, in a general case) periodically), and 
determine again the strongest RSSI among the determined first RSSI and the received second RSSI from each of the one or more wireless extenders (Ganu. Fig. 3 depicts a table for each MAC id of a client device in which multiple entries are entered, each with its RSSI, timestamp, and other associated values, while Ganu, paragraph [0042] discloses that in a non-limiting example, for a given client device, the AP which reported the strongest signal strength (e.g., SNR and/or RSSI) from that client device (i.e., strongest among first and/or second RSSI) is determined).
Ganu does not disclose the following limitation of claim 9, as follows:
when the onboarding request is not received for a predetermined period.  
However, Viswanathan, in the same field of endeavor as Ganu and Hodoshima, discloses the following limitation of claim 9, as follows:
when the onboarding request is not received for a predetermined period (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (and on the client device) such that the AP provides configuration information for provisioning a client device, in other words, onboarding request is received by the AP, with a  supported inference that the non-pressing of the button by a user may cause the initiation of onboarding to be delayed by an arbitrary amount of time that may exceed a predetermined period).
Regarding claim 9, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 1 is equally applicable in the instant claim.


As to claim 10:
	Ganu discloses a few limitations of claim 10, as follows:

10. A method for client optimized onboarding in a wireless network, the wireless network configured to communicatively interconnect a gateway device including 
a network controller (Ganu, Fig. 1, element 140 (sub-element: processor),  and Ganu, paragraph [0023] disclosing that a network device includes hardware logic such as a processor (i.e., a controller)), 
one or more wireless extenders (Ganu, Fig. 1, elements 100a-c), and 
one or more client devices (Ganu, Fig. 1, elements 180a-d), 
the method comprising: 32ARRO1507-P1 
determining, using the network controller, a first received signal strength indicator (RSSI) of a new client device (Ganu, Fig. 1, and paragraph [0036] depict/disclose that in a non-limiting example, an aggregating device (i.e., gateway device) is a device that hosts a report process (e.g., process 190), with one of the APs 100a-100c capable of hosting the report process, in other words, in one example, AP 100a may act as a gateway AP, while Ganu, Fig. 1 and Ganu, paragraph [0033] depict/disclose that an AP (e.g., AP 100a, acting as a gateway device) measures the signal strength (i.e., a first RSSI) of a message from a client device (e.g., client 180a); see also Ganu, Fig. 3 that depicts a table of signal strengths (e.g., element 230) that houses entries for every AP that reports a signal strength for a particular client MAC Id, with an inference that such APs include the gateway AP); 
receiving, using the network controller, a second RSSI of the new client device from each of the one or more wireless extenders (Ganu, Fig. 1, and Ganu, paragraph [0038] depict/disclose that multiple APs detect signaling from the same client device, e.g., controller 140 receiving a client report that includes signal strength (i.e., a second RSSI) from AP 100b, while Ganu, paragraph [0021] discloses that in a non-limiting example, an AP (e.g., AP 100b) is device (e.g., a cellular phone) that acts as a hot spot (i.e., a wireless extender));  
determining, using the network controller, a strongest RSSI among the determined first RSSI and the received second RSSI from each of the one or more wireless extenders (Ganu, paragraph [0042] discloses that in a non-limiting example, for a given client device, the AP which reported the strongest signal strength (e.g., SNR and/or RSSI) from that client device (i.e., strongest among first and/or second RSSI) is determined).

Ganu does not directly disclose the following limitations of claim 10, as follows:
receiving, using the network controller, an onboarding request with respect to any one or the gateway device and the one or more wireless extenders; 
However, Viswanathan, in the same field of endeavor as Ganu, discloses the following limitation of claim 10, as follows:
receiving, using the network controller, an onboarding request with respect to any one or the gateway device and the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (and on the client device) such that the AP provides configuration information for provisioning a client device, in other words, onboarding request is received by an AP).
Viswanathan is combinable with Ganu because both belong to the same field of endeavor of providing means of enhancing the onboarding or provisioning of client devices in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of performing client optimized onboarding in a wireless network by connecting a client device to an AP having the strongest RSSI from the client device as disclosed by Ganu to include the method for initiating the onboarding process by using a particular push-button mode as disclosed by Viswanathan in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

Neither Ganu nor Viswanathan discloses the following limitation of claim 10, as follows:
sending, using the network controller, a command to proceed with an onboarding operation of the new client device to any one of the gateway device and the one or more wireless extenders having the strongest RSSI from the new client device.  
However, Hodoshima, in the same field of endeavor as Ganu and Viswanathan, discloses the remaining limitation of claim 10, as follows:
sending, using the network controller, a command to proceed with an onboarding operation of the new client device to any one of the gateway device and the one or more wireless extenders having the strongest RSSI from the new client device (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), while Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity (a non-limiting example of which is RSSI, see, Hodoshima, paragraph [0043] that discloses that an intensity of the radio wave signal received from a client is measured through RSSI)).  
Hodoshima is combinable with Ganu and Viswanathan because all three belong to the same field of endeavor of providing means of enhancing the onboarding or provisioning of client devices in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of connecting a client device to an AP having the strongest RSSI from the client device as disclosed by Ganu and to modify the method for initiating the onboarding process by using a particular push-button mode as disclosed by Viswanathan to include the method for proceeding with (i.e., completing) the onboarding operation upon the selection of a particular access point to setup a connection for the client device as disclosed by Hodoshima in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 11:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 10. Viswanathan and Hodoshima further disclose the remaining limitations of claim 11, as follows:

11. The method of claim 10, 
wherein the receiving of the onboarding request by the network controller is from a first wireless extender among the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (e.g., a first AP or wireless extender) to initiate the onboarding request).
Viswanathan does not disclose the remaining limitations of claim 11, as follows:
 sending of the command to proceed with the onboarding operation is to a second wireless extender among the one or more wireless extenders, 
wherein the second wireless extender is determined by the network controller to have the strongest RSSI from the new client device.  
However, Hodoshima, in the same field of endeavor as Viswanathan and Ganu, discloses the remaining limitations of claim 11, as follows:
sending of the command to proceed with the onboarding operation is to a second wireless extender among the one or more wireless extenders (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), i.e., to a second wireless extender or AP), 
wherein the second wireless extender is determined by the network controller to have the strongest RSSI from the new client device (Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and this disclosure supports an inference that the particular AP selected in the previous limitation is in a general case different from the first AP through which the onboarding request was received).  
Regarding claim 11, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 10 is equally applicable in the instant claim.

  
As to claim 12:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 11. Hodoshima further discloses the remaining limitations of claim 12, as follows:

12. The method of claim 11, further comprising: transmitting a command to prevent the onboarding operation to the gateway device and the first wireless extender not determined to have the strongest RSSI from the client device (Hodoshima, Fig. 15, steps S407, S408 and S409 depict that in case of multiple APs to choose from (i.e., to select a particular AP from multiple APs to provide the best connection to a client device) the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and that a “probe response instruction” is sent only to the particular AP.  This supports an inference that the absence of the “probe response instruction” within a particular period of time serves as a negative limitation that prevents the non-selected APs (i.e., APs other than the particular one selected) are prevented from the onboarding operation with the client device).
Regarding claim 12, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 10 is equally applicable in the instant claim.


As to claim 13:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 10. Ganu, Viswanathan, and Hodoshima further disclose the remaining limitations of claim 13, as follows:

13. The method of claim 10, 
wherein the receiving of the onboarding request by the network controller is from any one of the one or more wireless extenders or the gateway device (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (e.g., a first wireless extender, or a second extender, or a third (in case multiple APs are available) to initiate the onboarding request).
Viswanathan does not disclose the remaining limitations of claim 13, as follows:
the sending of the command to proceed with the onboarding operation is with the gateway device, 
wherein the gateway device is determined by the network controller to have the strongest RSSI from the new client device.  
However, Hodoshima, in the same field of endeavor as Viswanathan and Ganu, discloses a few of the remaining limitations of claim 13, as follows:
the sending of the command to proceed with the onboarding operation is with the gateway device (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), i.e., to a particularly selected AP), 
wherein (the gateway device) is determined by the network controller to have the strongest RSSI from the new client device (Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and this disclosure supports an inference that the particular AP selected in the previous limitation is in a general case different from the first AP through which the onboarding request was received).  
Hodoshima does not disclose one aspect of a limitation of claim 13, as follows:
wherein (the gateway device) is determined by the network controller to have the strongest RSSI from the new client device.
However, Ganu, in the same field of endeavor as Viswanathan and Hodoshima, discloses the remaining limitation of claim 7, as follows:
wherein the gateway device (is determined by the network controller to have the strongest RSSI from the new client device) (Ganu, paragraph [0007] discloses that in a non-limiting example, an aggregating device (i.e., a gateway device) is a designated AP, in other words, the gateway device may be the particular AP that is selected as part of this limitation as disclosed by Hodishima).
Regarding claim 13, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 10 is equally applicable in the instant claim.


As to claim 14:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 13. Hodoshima further discloses the remaining limitations of claim 14, as follows:

14. The method of claim 13, further comprising: transmitting a command to prevent the onboarding operation to the one or more wireless extenders not determined to have the strongest RSSI from the client device (Hodoshima, Fig. 15, steps S407, S408 and S409 depict that in case of multiple APs to choose from (i.e., to select a particular AP from multiple APs to provide the best connection to a client device) the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and that a “probe response instruction” is sent only to the particular AP.  This supports an inference that the absence of the “probe response instruction” within a particular period of time serves as a negative limitation that prevents the non-selected APs (i.e., APs other than the particular one selected) are prevented from the onboarding operation with the client device).
Regarding claim 14, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 10 is equally applicable in the instant claim.


As to claim 15:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 10. Ganu,and Viswanathan further disclose the remaining limitations of claim 15, as follows:

15. The method of claim 10, further comprising: 
determining a third received signal strength indicator (RSSI) of the new client device (Ganu, paragraph [0034] discloses that APs send a client report (that includes the signal strength or RSSI of the received signal from a client device) to an aggregating device (i.e., gateway device) periodically, such as every predetermined period of time, in other words, new RSSI measurement (i.e., a third RSSI) is received periodically);
receiving a fourth RSSI of the new client device from each of the one or more wireless extenders (Ganu, paragraph [0034] discloses that APs send a client report (that includes the signal strength or RSSI of the received signal from a client device) to an aggregating device (i.e., gateway device) periodically, such as every predetermined period of time, in other words, yet another new RSSI measurement (i.e., a fourth RSSI may be received, in a general case) periodically); and 
determining again the strongest RSSI among the determined first RSSI and the received second RSSI from each of the one or more wireless extenders (Ganu. Fig. 3 depicts a table for each MAC id of a client device in which multiple entries are entered, each with its RSSI, timestamp, and other associated values, while Ganu, paragraph [0042] discloses that in a non-limiting example, for a given client device, the AP which reported the strongest signal strength (e.g., SNR and/or RSSI) from that client device (i.e., strongest among first and/or second RSSI) is determined).
Ganu does not disclose the following limitation of claim 15, as follows:
when the onboarding request is not received for a predetermined period.  
However, Viswanathan, in the same field of endeavor as Ganu and Hodoshima, discloses the following limitation of claim 15, as follows:
when the onboarding request is not received for a predetermined period (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (and on the client device) such that the AP provides configuration information for provisioning a client device, in other words, onboarding request is received by the AP, with a  supported inference that the non-pressing of the button by a user may cause the initiation of onboarding to be delayed by an arbitrary amount of time that may exceed a predetermined period).
Regarding claim 15, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 10 is equally applicable in the instant claim.


As to claim 16:
	Ganu discloses a few limitations of claim 16, as follows:

16. A non-transitory computer-readable recording medium in a gateway device for client optimized onboarding in a wireless network, the wireless network configured to communicatively interconnect the gateway device, one or more wireless extenders, and one or more client devices, the non-transitory computer-readable recording medium storing one or more programs which when executed by a network controller of the gateway device performs steps comprising: 34ARRO1507-P1 
determining a first received signal strength indicator (RSSI) of a new client device (Ganu, Fig. 1, and paragraph [0036] depict/disclose that in a non-limiting example, an aggregating device (i.e., gateway device) is a device that hosts a report process (e.g., process 190), with one of the APs 100a-100c capable of hosting the report process, in other words, in one example, AP 100a may act as a gateway AP, while Ganu, Fig. 1 and Ganu, paragraph [0033] depict/disclose that an AP (e.g., AP 100a, acting as a gateway device) measures the signal strength (i.e., a first RSSI) of a message from a client device (e.g., client 180a); see also Ganu, Fig. 3 that depicts a table of signal strengths (e.g., element 230) that houses entries for every AP that reports a signal strength for a particular client MAC Id, with an inference that such APs include the gateway AP);
receiving a second RSSI of the new client device from each of the one or more wireless extenders (Ganu, Fig. 1, and Ganu, paragraph [0038] depict/disclose that multiple APs detect signaling from the same client device, e.g., controller 140 receiving a client report that includes signal strength (i.e., a second RSSI) from AP 100b, while Ganu, paragraph [0021] discloses that in a non-limiting example, an AP (e.g., AP 100b) is device (e.g., a cellular phone) that acts as a hot spot (i.e., a wireless extender)); 
determining a strongest RSSI among the determined first RSSI and the received second RSSI from each of the one or more wireless extenders (Ganu, paragraph [0042] discloses that in a non-limiting example, for a given client device, the AP which reported the strongest signal strength (e.g., SNR and/or RSSI) from that client device (i.e., strongest among first and/or second RSSI) is determined).

Ganu does not directly disclose the following limitations of claim 16, as follows:
receiving an onboarding request with respect to any one or the gateway device and the one or more wireless extenders; 
However, Viswanathan, in the same field of endeavor as Ganu, discloses the following limitation of claim 16, as follows:
receiving an onboarding request with respect to any one or the gateway device and the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (and on the client device) such that the AP provides configuration information for provisioning a client device, in other words, onboarding request is received by the AP).
Viswanathan is combinable with Ganu because both belong to the same field of endeavor of providing means of enhancing the onboarding or provisioning of client devices in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of performing client optimized onboarding in a wireless network by connecting a client device to an AP having the strongest RSSI from the client device as disclosed by Ganu to include the method for initiating the onboarding process by using a particular push-button mode as disclosed by Viswanathan in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

Neither Ganu nor Viswanathan discloses the following limitation of claim 16, as follows:
sending a command to proceed with an onboarding operation of the new client device to any one of the gateway device and the one or more wireless extenders having the strongest RSSI from the new client device.  
However, Hodoshima, in the same field of endeavor as Ganu and Viswanathan, discloses the remaining limitation of claim 16, as follows:
sending a command to proceed with an onboarding operation of the new client device to any one of the gateway device and the one or more wireless extenders having the strongest RSSI from the new client device (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), while Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity (a non-limiting example of which is RSSI, see, Hodoshima, paragraph [0043] that discloses that an intensity of the radio wave signal received from a client is measured through RSSI)).  
Hodoshima is combinable with Ganu and Viswanathan because all three belong to the same field of endeavor of providing means of enhancing the onboarding or provisioning of client devices in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of connecting a client device to an AP having the strongest RSSI from the client device as disclosed by Ganu and to modify the method for initiating the onboarding process by using a particular push-button mode as disclosed by Viswanathan to include the method for proceeding with (i.e., completing) the onboarding operation upon the selection of a particular access point to setup a connection for the client device as disclosed by Hodoshima in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 17:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 16. Viswanathan and Hodoshima further disclose the remaining limitations of claim 17, as follows:
17. The non-transitory computer-readable recording medium according to claim 16, 
wherein the receiving of the onboarding request by the network controller is from a first wireless extender among the one or more wireless extenders (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (e.g., a first AP or wireless extender) to initiate the onboarding request).
Viswanathan does not disclose the remaining limitations of claim 17, as follows:
sending of the command to proceed with the onboarding operation is to a second wireless extender among the one or more wireless extenders, 
wherein the second wireless extender is determined by the network controller to have the strongest RSSI from the new client device.  

However, Hodoshima, in the same field of endeavor as Viswanathan and Ganu, discloses the remaining limitations of claim 17, as follows:
sending of the command to proceed with the onboarding operation is to a second wireless extender among the one or more wireless extenders (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), i.e., to a second wireless extender or AP), 
wherein the second wireless extender is determined by the network controller to have the strongest RSSI from the new client device (Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and this disclosure supports an inference that the particular AP selected in the previous limitation is in a general case different from the first AP through which the onboarding request was received).  
Regarding claim 17, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 16 is equally applicable in the instant claim.


As to claim 18:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 17. Hodoshima further discloses the remaining limitations of claim 18, as follows:

18. The non-transitory computer-readable recording medium according to claim 17, further comprising: transmitting a command to prevent the onboarding operation to the gateway device and the first wireless extender not determined to have the strongest RSSI from the client device (Hodoshima, Fig. 15, steps S407, S408 and S409 depict that 
in case of multiple APs to choose from (i.e., to select a particular AP from multiple APs to provide the best connection to a client device) the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and that a “probe response instruction” is sent only to the particular AP.  This supports an inference that the absence of the “probe response instruction” within a particular period of time serves as a negative limitation that prevents the non-selected APs (i.e., APs other than the particular one selected) are prevented from the onboarding operation with the client device).
Regarding claim 18, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 16 is equally applicable in the instant claim.


As to claim 19:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 16. Ganu, Viswanathan, and Hodoshima further disclose the remaining limitations of claim 19, as follows:

19. The non-transitory computer-readable recording medium according to claim 16, 
wherein the receiving of the onboarding request by the network controller is from any one of the one or more wireless extenders or the gateway device (Viswanathan, paragraph [0007] discloses a mode (e.g., a push-button mode) in which a user presses a button of an AP (e.g., a first wireless extender, or a second extender, or a third (in case multiple APs are available) to initiate the onboarding request). 
Viswanathan does not disclose the remaining limitations of claim 19, as follows:
the sending of the command to proceed with the onboarding operation is with the gateway device, 
wherein the gateway device is determined by the network controller to have the strongest RSSI from the new client device.  

However, Hodoshima, in the same field of endeavor as Viswanathan and Ganu, discloses a few of the remaining limitations of claim 19, as follows:
the sending of the command to proceed with the onboarding operation is (with the gateway device) (Hodoshima, Fig. 14 depicts a message (e.g., “probe response instruction”) from a gateway device (e.g., element 30) to a particular AP (e.g., element 10b), i.e., to a particularly selected AP), 
wherein the gateway device is determined by the network controller to have the strongest RSSI from the new client device (Hodoshima, Fig. 15, steps S408 and S409 disclose that the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and this disclosure supports an inference that the particular AP selected in the previous limitation is in a general case different from the first AP through which the onboarding request was received).  
Hodoshima does not disclose one aspect of a limitation of claim 19, as follows:
(the sending of the command to proceed with the onboarding operation is) with the gateway device.
However, Ganu, in the same field of endeavor as Viswanathan and Hodoshima, discloses the remaining limitation of claim 19, as follows:
(the sending of the command to proceed with the onboarding operation is) with the gateway device (Ganu, paragraph [0007] discloses that in a non-limiting example, an aggregating device (i.e., a gateway device) is a designated AP, in other words, the gateway device may be the particular AP that is selected as part of this limitation as disclosed by Hodishima).
Regarding claim 7, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 1 is equally applicable in the instant claim.

As to claim 20:
	Ganu, Viswanathan, and Hodoshima disclose the limitations of claim 19. Hodoshima further discloses the remaining limitations of claim 20, as follows:

20. The non-transitory computer-readable recording medium according to claim 19, further comprising: transmitting a command to prevent the onboarding operation to the one or more wireless extenders not determined to have the strongest RSSI from the client device (Hodoshima, Fig. 15, steps S407, S408 and S409 depict that 
in case of multiple APs to choose from (i.e., to select a particular AP from multiple APs to provide the best connection to a client device) the particular AP is specified or determined from multiple APs based on highest received radio wave intensity, and that a “probe response instruction” is sent only to the particular AP.  This supports an inference that the absence of the “probe response instruction” within a particular period of time serves as a negative limitation that prevents the non-selected APs (i.e., APs other than the particular one selected) are prevented from the onboarding operation with the client device).
Regarding claim 20, the same motivation to combine Hodoshima with Ganu and Viswanathan utilized in claim 16 is equally applicable in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Application No. US 2019/0075469 A1 ("Mahoney") - discloses an apparatus and method regarding coordinating access points (APs) used to facilitate network access. Specifically, Fig. 5 depicts a client device (e.g., element 520) in communication with different types of APs that include an extender AP (e.g., element 514), while paragraph [0017] discloses that in a non-limiting example, APs perform client metric measurements that include RSSI, in other words, an extender AP measuring RSSI (e.g., a second RSSI) from a client device is disclosed.
Wilson Amplifiers NPL, "20 THINGS TO KNOW ABOUT WIFI BOOSTERS AND EXTENDERS," ("Wilson_NPL"), dated 14th Apr 2020, which is available at: https://www.wilsonamplifiers.com/blog/things-to-know-about-wifi-boosters-and-extenders/ discloses how a Mobile Hotspot option on most smartphones allows other devices to use its signal, effectively turning the phone into a WiFi extender. Although the speed is variable and depends on the speed being received on the smartphone, it has the functions of an WiFi extender.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email address is biswajit.ghose1@uspto.gov, and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412